      CASE 0:18-cr-00150-DWF-HB Document 31 Filed 12/17/18 Page 1 of 3



                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


 United States of America,
                                                    Criminal No. 18-cr-150 (DWF/HB)
                     Plaintiff,

 v.
                                                     ORDER ON DEFENDANT
 Michael McWhorter (2),                            McWHORTER’S STIPULATION
 Joe Morris (3),                                     TO EXTEND DEADLINES
                     Defendants.


      Pursuant to the Stipulation to Extend Deadlines (ECF No. 28), entered into by the

Government and Defendant Michael McWhorter, seeking to extend certain pretrial

deadlines, and having reviewed the Stipulation and the files and records herein,

      IT IS HEREBY ORDERED that the Stipulation (ECF No. 28) is APPROVED

and the pretrial deadlines are EXTENDED as follows as to both Defendants:

      1.     The government shall make all disclosures required by Federal Rule of
             Criminal Procedure 16(a) by December 31, 2018. D. Minn. LR 12.1(a)(1).
             In order to avoid the need for a recess of the motions hearing, the
             government is requested to make, by December 31, 2018, all disclosures
             which will be required by Fed. R. Crim. P. 26.2 and 12(h).

      2.     Defendant shall make all disclosures required by Federal Rule of Criminal
             Procedure 16(b) by January 7, 2019.

      3.     All motions in the above-entitled case shall be filed and served consistent
             with Federal Rules of Criminal Procedure 12(b) and 47 and Local Rule
             12.1(c) on or before January 14, 2019. Two (2) courtesy copies of all
             motions and responses shall be sent directly to the office of Magistrate
             Judge Bowbeer.

      4.     Counsel shall electronically file a letter on or before January 14, 2019,
             if no motions will be filed and there is no need for hearing.
      CASE 0:18-cr-00150-DWF-HB Document 31 Filed 12/17/18 Page 2 of 3



       5.     All responses to motions, along with a Notice of Intent to Call Witnesses,
              shall be filed by January 28, 2019, in accordance with Local Rule
              12.1(c)(3)(A).

       6.     Any Responsive Notice of Intent to Call Witnesses shall be filed by
              February 1, 2019, in accordance with Local Rule 12.1(c)(3)(B).

       7.     A motions hearing will be held pursuant to Federal Rules of Criminal
              Procedure 12(b) and (c) if:

              a.     The government makes timely disclosures and the defendant pleads
                     particularized matters for which an evidentiary hearing is necessary;
                     or

              b.     Oral argument is requested by either party in its motion, objection or
                     response pleadings.
       8.     If required, the motions hearing shall be held, in accordance with Local
              Rule 12.1(d), before Magistrate Judge Hildy Bowbeer on February 13,
              2019, at 1:30 p.m., in Courtroom 6B, Warren E. Burger Federal Building
              and U.S. Courthouse, 316 North Robert Street, SAINT PAUL, Minnesota.

       9.     IF NO PRETRIAL MOTIONS ARE FILED BY DEFENDANT, the
              following trial and trial-related dates are:

              a.     All voir dire questions and jury instructions shall be submitted to
                     District Judge Donovan W. Frank on or before February 25, 2019;
                     and

              b.     This case shall commence trial on March 11, 2019, at 9:00 a.m.
                     before District Judge Donovan W. Frank in Courtroom 7C, Warren
                     E. Burger Federal Building and U.S. Courthouse, 316 North Robert
                     Street, SAINT PAUL, Minnesota.

       10.    IF PRETRIAL MOTIONS ARE FILED, the trial date, and other related
              dates, will be rescheduled following the ruling on pretrial motions. Counsel
              must contact the Courtroom Deputy for District Judge Donovan W. Frank to
              confirm the new trial date.

       IT IS FURTHER ORDERED that, pursuant to 18 U.S.C. ' 3161(h)(7)(B)(ii), the

Court finds that the ends of justice served by the granting of such continuance outweigh

the best interest of the public and the defendant in a speedy trial. The period of time from



                                             2
       CASE 0:18-cr-00150-DWF-HB Document 31 Filed 12/17/18 Page 3 of 3



January 3, 2019, the original motion filing date, through January 14, 2019, the

continued motion filing date, shall be excluded from the Speedy Trial Act computations

in this case.




Dated: December 17, 2018                 s/ Hildy Bowbeer
                                        HILDY BOWBEER
                                        United States Magistrate Judge




                                           3
